PER CURIAM.
Gregory Roland Pruess appeals the district court’s orders denying his petition under 28 U.S.C. § 2241 (2000), and declining to reconsider the denial of his petition. We have reviewed the record and the district court’s opinion and find no reversible error. The district court’s final order dispensing with the § 2241 petition is affirmed on the reasoning of the district court. See United States v. Pruess, No. CR-94-19 (W.D.N.C. Nov. 13, 2002). We note that although Pruess’s post-judgment motion tolled the running of the period in which to file a timely notice of appeal, see Fed. R.App. P. 4(a)(4)(A), the motion did not entitled Pruess to relief whether considered on its merits, or construed as a successive 28 U.S.C. § 2255 (2000), motion. We therefore affirm the denial of Pruess’s motion substantially on the reasoning of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.